United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2756
                                   ___________

Beck,                                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Erik William Skon; David Crist; Dr.   *
Christopher Ceman,                    * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                             Submitted: June 18, 2007
                                Filed: June 26, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      In this appeal following remand, see Beck v. Skon, 253 F.3d 330 (8th Cir.
2001), Minnesota inmate “Reverend” Beck appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, we find that summary judgment was properly granted for the reasons
explained by the district court. See Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.


        1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
2006) (standard of review). We also find that Beck’s discovery-related arguments are
meritless, because he did not seek to postpone a ruling on summary judgment, as
permitted under Federal Rule of Civil Procedure 56(f). See Stanback v. Best
Diversified Prods., Inc., 180 F.3d 903, 911 (8th Cir. 1999). To the extent Beck
intended to challenge the district court’s denial of his recusal motions, that challenge
fails as well. See Lefkowitz v. Citi-Equity Group, Inc., 146 F.3d 609, 611-12 (8th Cir.
1998) (recusal motion cannot rest solely on adverse rulings).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-